This case is distinguished from the decisions relied on in the majority opinion by two concurring undisputed matters of fact: (1) The claimant's duties as an employee were ordinarily confined to services within the building. She was secretary to the treasurer of the school. Unless she was sent out on a special errand her duties were performed within the building. (2) She had her residence in the school building. She boarded and lodged there. Hence on returning to the school from her visit to Philadelphia, where she had gone on a purely personal errand, she was on her way back to her rooms for the night, and the personal character of her errand did not end until she arrived at the building — the `premises' — where she worked. The fact that she may have intended before retiring for the night, to go to the office to see if any mail had been delivered in her absence did not make her return home an act *Page 272 
in furtherance of her employer's business, until she got to the `premises' where she was employed, that is, the building. She was not required to go to the office that night, and was simply returning home from a private errand when hurt.
I would reverse the judgment.